FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                  _____________________________

                          No. 1D17-3229
                  _____________________________

SHARON VARRICCHIO,

    Appellant,

    v.

ST. LUCIE COUNTY CLERK OF
COURTS and ASCENSION
INSURANCE,

    Appellees.
                  _____________________________


On appeal from an order of the Judge of Compensation Claims.
Keef F. Owens, Judge.

Date of Accident: September 26, 2013.

                         April 29, 2019


M.K. THOMAS, J.

     Sharon Varricchio (“Claimant”) appeals a workers’
compensation order denying her claim for temporary disability
benefits. We affirm but write to address retroactive assignment of
maximum medical improvement (“MMI”) and the claim that
section 440.13(4)(c), Florida Statutes (2013), allowing ex parte
conferences, violates the privacy clause of the Florida
Constitution.
                             I. Facts

     In 2013, the Claimant injured her back moving boxes. The E/C
accepted compensability and authorized medical care with two
doctors—Drs. McCollom, a neurosurgeon, and Weidenbaum, a
pain management physician. Dr. McCollom placed the Claimant
at neurosurgical MMI and released her care to Dr. Weidenbaum.

     Dr. Weidenbaum performed a lumbar rhizotomy 1 in June
2015. The operative report detailed: “The patient was instructed to
call us for follow-up within 2 weeks’ time.” However, the Claimant
did not return to see Dr. Weidenbaum for almost a year. On that
return visit, the Claimant reported 100% pain relief following the
rhizotomy until approximately two weeks prior to her return. In
completing the DWC-25 form, 2 Dr. Weidenbaum indicated that the
Claimant had reached MMI but did not specify the specific MMI
date in the field provided on the form. However, due to continued
pain complaints, the Claimant underwent a second rhizotomy
shortly thereafter. She returned for a follow-up visit and reported
no relief from the procedure. Dr. Weidenbaum indicated on the
DWC-25 form that the Claimant was at MMI but again did not
specify a date or address permanent impairment rating.

     On November 30, 2016, the Claimant returned to Dr.
Weidenbaum and reported no improvement. Physical therapy and
medications were prescribed. At this visit, Dr. Weidenbaum fully
completed the DWC-25 form to include a specific MMI date to
correspond with the date of the visit with a 5% permanent


    1 A rhizotomy is a surgical procedure to sever nerve roots in
the spinal cord. The procedure effectively relieves chronic back
pain and muscle spasms.
    2 Form DFS-F5-DWC-25 (“DWC-25”) has been adopted by the
Florida Division of Workers’ Compensation in Rule 69L-7.602,
Florida Administrative Code, as the required reporting form for
physicians to recommend medical treatment/services and report
the medical status of the injured employee to insurers/employers,
including the establishment of MMI and assignment of a
permanent impairment rating.

                                2
impairment rating and no work restrictions. Previously, he had
assigned essentially light duty restrictions.

    Upon receiving the impairment rating, the E/C began paying
permanent impairment benefits (“IBs”) pursuant to section
440.15(3), Florida Statutes (2013). The E/C then filed the required
DWC-4 form 3 giving notice of the Claimant’s change of status and
identifying the MMI date as November 30, 2016.

    The Claimant filed a petition for benefits (PFB) seeking
temporary total disability (TTD) and/or temporary partial
disability (TPD) benefits from September 26, 2013, and continuing.
The E/C asserted that no TTD/TPD benefits were due as the
Claimant had reached MMI, among other defenses.

     At deposition, Dr. Weidenbaum testified that the Claimant
was likely at MMI after the initial rhizotomy performed on June
10, 2015 and that he would have placed the Claimant at MMI
sooner had she, as instructed, returned within a few weeks after
the procedure and reported no pain. According to Dr. Weidenbaum,
the second rhizotomy would not necessarily change the MMI date
as exacerbations of pain are anticipated. He classified the
medication and physical therapy as palliative in nature and,
therefore, did not affect MMI status. Dr. Weidenbaum identified
questionnaires he completed and signed in April and June 2017
(the latter at an ex parte conference with an E/C representative),
in which he retroactively assigned the Claimant’s MMI date to be
June 30, 2015, and that the Claimant was capable of performing
her job duties.

    The Claimant testified at the merits hearing. She denied ever
being advised, orally or in writing, by Dr. Weidenbaum or his staff
that she was to return to him two weeks after the rhizotomy.
Furthermore, she denied being provided copies of the DWC-25
forms in which Dr. Weidenbaum had placed her at MMI. She

    3 Form DFS-F2-DWC-4 (“DWC-4”) has been adopted by the
Florida Division of Workers’ Compensation in Rule 69L-3.025,
Florida Administrative Code, as the required reporting form for
reporting changes in medical and indemnity status.

                                3
learned she was at MMI in November 2016 when the claims
adjuster advised her that IBs were being initiated.

     Following a merits hearing, the JCC entered a Final Order
framing the determinative issue as “the correct MMI date.”
Because he concluded the Claimant reached MMI on June 30,
2015, the claim for TTD/TPD benefits was denied. The Claimant
argues that the JCC erred when he accepted Dr. Weidenbaum’s
retroactive MMI date of June 30, 2015, thus, precluding an award
of TTD/TPD benefits for the claimed time period from November
5, 2015 (date of termination from E/C), through November 30,
2016, the date the Claimant argues she reached MMI.

                           II. Analysis

                      Claim for TTD/TPD

     To the extent an issue turns on resolution of the facts, the
standard of review is competent, substantial evidence (“CSE”); to
the extent it involves an interpretation of law, the standard is de
novo. See Benniefield v. City of Lakeland, 109 So. 3d 1288, 1290
(Fla. 1st DCA 2013).

     In a workers' compensation proceeding, the JCC is the finder
of fact who “may accept or reject an expert's testimony, or give it
the weight deserved considering the knowledge, skill, experience,
training, or education of the witness, the reasons given by the
witness for the opinion expressed, and all other evidence in the
case.” White v. Bass Pro Outdoor World, LP, 16 So. 3d 992, 994
(Fla. 1st DCA 2009). This Court does not substitute its judgment
for that of the JCC on matters supported by CSE. See Louisiana
Pacific Corp. v. Harcus, 774 So. 2d 751, 757 (Fla. 1st DCA 2000).

    The question of whether a claimant has reached MMI is a
medical question that should be answered by medical experts.
Lemmer v. Urban Elec., Inc., 947 So. 2d 1196, 1198 (Fla. 1st DCA
2007). However, a JCC's reliance on a physician's opinion must be
supported by the substance of that doctor’s medical testimony and
not merely by the doctor's conclusion. Id.



                                4
    Although the JCC acknowledged that Dr. Weidenbaum had
suggested several MMI dates, he ultimately accepted Dr.
Weidenbaum’s rationale for assigning the June 30, 2015, MMI
date. The JCC acted within his discretion, and the only medical
evidence before him related to the date of pain management MMI
was from Dr. Weidenbaum. In the Final Order, the JCC stated:

    It must be noted that there is no medical opinion
    regarding claimant’s MMI date other than that provided
    by Dr. Weidenbaum (with exception of Dr. McCollum’s
    opinion that the claimant previously reached MMI April
    20, 2015). This evidence is solely presented via Dr.
    Weidenbaum’s office notes, forms, and testimony.

     On appeal, the Claimant argues that the JCC’s acceptance of
the June 30, 2015, MMI date constitutes error because Dr.
Weidenbaum did not examine the Claimant on that day. As
authority, the Claimant cites Peterson v. Georgia-Pacific
Corporation, 510 So. 2d 1015 (Fla. 1st DCA 1987). However,
Peterson is readily distinguishable as its holding was not that a
doctor must have actually examined a patient on the date assigned
for MMI or restrictions; instead, Peterson expresses only that there
must be an evidentiary foundation to support such an assignment
or the finding cannot be supported by CSE. Id. at 1018. Here, the
only medical evidence before the JCC regarding MMI was that of
Dr. Weidenbaum. As CSE exists to support the JCC’s
determination, we are constrained to affirm. See Harcus, 774 So.
2d at 757.

     The Claimant relies on this Court’s prior decisions in Delgado
v. Omni Hotel, 643 So. 2d 1185, 1187 (Fla. 1st DCA 1994), Utley-
James, Inc. v. Lady, 448 So. 2d 1191, 1193 (Fla. 1st DCA 1984),
and Rolle v. Picadilly Cafeteria, 573 So. 2d 94, 97 (Fla. 1st DCA
1991), for the proposition that the MMI assignment of June 2015
is precluded because she continued to receive medical care with an
expectation of some degree of further recovery. Again, the only
medical evidence before the JCC regarding the pain management
treatment and MMI was that of Dr. Weidenbaum who testified
that all care after the initial rhizotomy was palliative in nature.



                                 5
     The Claimant also argues that this case is “eerily similar” to
Gauthier v. Florida International University, 38 So. 3d 221 (Fla.
1st DCA 2010). She argues that the E/C’s failure to confirm MMI
and acquire a permanent impairment rating prior to November of
2016 precludes her acquisition of the benefits requested. To the
extent that the Claimant seeks a broad expansion of the doctrine
of equitable estoppel, her reliance on Gauthier is unpersuasive. To
demonstrate estoppel, the Claimant must establish that: (1) the
E/C misrepresented a material fact; (2) the Claimant relied on the
misrepresentation; and (3) the Claimant changed her position to
her detriment because of the misrepresentation. See, e.g., Deere v.
Sarasota Cty. Sch. Bd., 880 So. 2d 825, 826 (Fla. 1st DCA 2004).
We acknowledge that estoppel may be a viable bar to retroactive
assignment of MMI or work restrictions under certain facts.
However, as the Claimant here did not satisfy the required
elements of estoppel or demonstrate supporting facts, her
argument fails.

                 Constitutional Right to Privacy

     The attorney for the E/C had a one-on-one meeting with Dr.
Weidenbaum shortly before he completed the April 2017
questionnaire specifying the MMI date of June 30, 2015. The
Claimant contends that section 440.13(4)(c)—the statutory
provision giving the E/C the right to discuss Claimant’s medical
condition with her doctors, outside of her presence and without
prior notice—violates her constitutional right to privacy.

     Our review of constitutional claims is de novo. See Medina v.
Gulf Coast Linen Servs., 825 So. 2d 1018, 1020 (Fla. 1st DCA 2002).
Under Article I, Section 23 of the Florida Constitution, “[e]very
natural person has the right to be let alone and free from
governmental intrusion into the person’s private life except as
otherwise provided herein.” The right to privacy is a fundamental
right, see Winfield v. Div. of Pari-Mutuel Wagering, Dep’t of Bus.
Regulation, 477 So. 2d 544, 547 (Fla. 1985), but there must first be
evidence of a “legitimate” expectation of privacy, considering all
the circumstances. See S & A Plumbing v. Kimes, 756 So. 2d 1037,
1041 (Fla. 1st DCA 2000) (citing City of N. Miami v. Kurtz, 653 So.
2d 1025, 1028 (Fla. 1995)).


                                 6
     Here, no legitimate expectation of privacy can be asserted. See
Kimes, 756 So. 2d at 1041. In Kimes, this Court expressly held that
section 440.13(4)(c) does not violate Florida’s constitutional right
to privacy. 756 So. 2d at 1041. The Claimant suggests that Kimes
no longer controls the constitutional question here in light of the
supreme court’s decision in Weaver v. Myers, 229 So. 3d 1118 (Fla.
2017), and the 2003 amendments to section 440.13(4)(c). In
Weaver, the supreme court held that certain amendments to the
medical malpractice law, which required the release of medical
records and permitted ex parte secret interviews with medical
providers, violated the appellant’s right to privacy. Id. at 1141-42
(“Here, the constitutional protection operates in the specific
context of shielding irrelevant, protected medical history and other
private information from the medical malpractice litigation
process.”). But the Weaver court distinguished Kimes, cited by way
of analogy, on two grounds: first, that workers’ compensation, as a
self-executing system, is substantially different from the
adversarial and traditional actions in tort; and second, that “the
only medical professional to be interviewed was explicitly hired for
the purposes of workers’ compensation to evaluate the causal
connection between the work performed and the injury.” Id. at
1138.

     The Claimant contends that the second distinction, noted in
dicta in Weaver, is an acknowledgement by the supreme court that
the Kimes decision turned on an injured worker’s lack of an
expectation of privacy with regard to only those physicians
authorized to treat under workers’ compensation law. The
Claimant argues that section 440.13(4)(c) was substantially
amended in 2003 and these amendments expand the scope of the
law to permit E/Cs to obtain records from, and secretly meet with,
all physicians, not just those authorized to treat workplace
injuries. But this statutory change has had no effect on the
Claimant, whose position is identical to that of the claimant in
Kimes—exclusion from an ex parte meeting between the
authorized treating physician and the E/C’s representative, where
the discussion was limited to the workplace injury.

     As a consequence, the Claimant has not demonstrated injury
that is anything more than conjecture. And, because Claimant has
provided no support in the record that the recent amendments to

                                 7
section 440.13(4)(c) violate her right to privacy causing ‘“an injury
which is both real and immediate, not conjectural or hypothetical,’”
her constitutional challenge must also fail. See Punsky v. Clay Cty.
Bd. of Cty. Comm’rs, 60 So. 3d 1088, 1092 (Fla. 1st DCA 2011)
(holding claimant’s constitutional argument must fail where
evidence fails to show real and immediate injury) (quoting
Montgomery v. Dep’t of Health & Rehab. Servs., 468 So. 2d 1014,
1016 (Fla. 1st DCA 1985)). Accordingly, we find that section
440.13(4)(c), as amended, does not violate the constitutional right
to privacy.

    AFFIRMED.

B.L. THOMAS, C.J., and ROWE, J., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Mark L. Zientz of Law Offices of Mark L. Zientz, P.A., Miami, for
Appellant.

Gary M. Schloss of Hayes, Schloss & Alcocer, P.A., West Palm
Beach, for Appellees.




                                 8